DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art Ran et al. (2016/0292488) teaches a method for manufacturing a fingerprint sensor device, the method comprising: providing a fingerprint sensor chip comprising a capacitive sensing array being arranged on a first side of the fingerprint sensor chip, the sensing array comprising a plurality of electrically conductive sensing elements (Abstract; para [0015]), the fingerprint sensor chip being configured to acquire an image of a finger placed on a sensing surface of the fingerprint sensor device; arranging the fingerprint sensor chip on a carrier with a second side of the fingerprint sensor chip facing the carrier (Fig 5), the second side being opposite of the first side. Prior art Lin (2016/0188032) teaches a touch panel comprising a fingerprint sensor chip and depositing a cover layer on the first side of the fingerprint sensor chip. Prior art Song et al. (2017/0300736) teaches an electronic device comprising a fingerprint sensor and depositing a cover layer on the first side of the fingerprint sensor chip, the cover layer comprising a polarizable material (Fig 3A).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623